DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/7/2022 has been entered and thus claims 1-16 are currently pending in this application.  	The amendment to the title, specification, drawings and claims 1 and 6 overcomes the previous objection, therefore the objections are hereby withdrawn. 	The amendment to claims 8 and 14 overcomes the previous 112(b) rejection, therefore the 112(b) rejection is hereby withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 3-6, 9-12 and 15-16 are rejected under 35 U.S.C. 102[(a)(2) as being anticipated by Jeong et al. US PGPub. 2019/0288047. 	Regarding claim 1, Jeong teaches a method (fig. 9A-9M) for preparing an organic light-emitting display panel (100, fig. 2 and 4A-4B) [0045], comprising:  	providing a substrate (13, fig. 9A) [0079], wherein the substrate (13) comprises a non-display area (PA, fig. 4B) [0048] and a display area (DA, fig. 4B) [0048] surrounding (see fig. 2) the non-display area (PA); 	forming a barrier layer (12, fig. 4A and 9A) [0074] on the substrate (13) and forming a pixel circuit (TR, fig. 4B and 9F) [0082] on the barrier layer (12), wherein an orthographic projection of the pixel circuit (TR) on the substrate (13) and an
orthographic projection of the non-display area (PA) on the substrate (13) do not overlap (see fig. 4); 	patterning the barrier layer (12, fig. 4B and 9G) [0153] in the non-display area (PA) to form at least one via hole (MH, fig. 4B and H1, fig. 9G) penetrating the barrier layer (12); 	patterning the substrate (13) by using the barrier layer (12) as a mask in the non-display area (PA) to form a groove (G, examiner’s fig. 1 and H2, 9H); wherein the groove (G) is in a position corresponding (overlapping) to the via hole (MH) on the substrate (13), an opening width (WG, examiner’s fig. 1) of a side of the groove (G) close to the barrier layer (12) larger than a width (WMH, examiner’s fig. 1) of the via hole (MH), and the groove (G) and the barrier layer (12) form an undercut structure (US, examiner’s fig. 1); 	forming a light emitting layer (EL+OL, fig. 4B and 9J) [0089] on the pixel circuit (TR), wherein the light emitting layer (EL+OL) is disconnected (see OL portion of EL+OL disconnected at side of MH, fig. 54B and 9K) at a side wall of the undercut structure (US); and
 	forming a thin film encapsulation layer (TE, fig. 4B and 9L) [0087] covering the light emitting layer (EL+OL) and the side wall of the undercut structure (US) on the light emitting layer (EL+OL);
 	wherein a position of an opening of the undercut structure (US) is configured to be cut to form a camera area (MH, module hole to fit an electronic module 300 (fig.5, [0045]) wherein the module is a camera [0060],[0067]), and an edge of camera area falls into the undercut structure (US) (Jeong et al., fig 2, 4A-4B and 9A-9M). 	The combination of the emission layer (EL) and the charge control layer (OL) is considered as the light emitting layer because it is well-known in the art that light emitting layers comprise other functional layers, other than the emission layer, such as the electron and hole injection/transport layers which are charge control layers.

    PNG
    media_image1.png
    944
    1270
    media_image1.png
    Greyscale
                                                  Examiner’s Fig. 1
 	Regarding claim 3, Jeong teaches the method according to claim 1, wherein said patterning the substrate (13) by using the barrier layer (12) as a mask comprises: etching the substrate (13) in a dry etching process (using ashing gas AS, fig. 9H) [0159-160] by using the barrier layer (12) as the mask (Jeong et al., fig. 9H, [0159]-[0160]).
 	Regarding claim 4, Jeong teaches the method according to claim 1, wherein said forming the light emitting layer (EL+OL) on the pixel circuit (TR) comprises: forming the light emitting layer (EL+OL) on the pixel circuit (TR) by an evaporation method [0168] (Jeong et al., fig. 91-9J, [0168]).
 	Regarding claim 5, Jeong teaches the method according to claim 1, wherein the thin film encapsulation layer (TE) comprises at least one organic layer (33, fig. 9L) [0095] and at least one inorganic layer (32 and 34, fig. 9L) [0095] which are
alternately stacked (Jeong et al., fig. 9L, [0095]).	Regarding claim 6, Jeong teaches the method according to claim 5, wherein the thin film encapsulation layer (TE) comprises a first inorganic layer (32, fig. 4B) [0095], an organic layer (33, fig. 4B) [0095], and a second inorganic layer (34, fig. 4B) [0095] arranged on a side, facing away from the first inorganic layer (32), of the organic layer (33); and said forming the thin film encapsulation layer (TE) on the light emitting layer(EL+OL) comprises:
 	forming the first inorganic layer (32) on the light emitting layer (EL+OL) by a vapor deposition method (CVD, [0172]); 	 forming the organic layer (33) on the first inorganic layer (32) by means of ink-jet printing [0173]; and
 	forming the second inorganic layer (34) on the organic layer (33) by the vapor deposition method (formed similarly as layer 32, [0174]) (Jeong et al., fig. 9L, [0172-0174])
 	Regarding claim 9, Jeong teaches the method according to claim 1, wherein the substrate (13) is a flexible substrate [0076] and [0079]) (Jeong et al., fig. 4B, [0076], [0079]). 	Regarding claim 1 (alternate rejection for claim 10), Jeong teaches a method (fig. 9A-9M) for preparing an organic light-emitting display panel (100, fig. 2 and 4A-4B) [0045], comprising:  	providing a substrate (13, fig. 9A) [0079], wherein the substrate (13) comprises a non-display area (PA, fig. 4B) [0048] and a display area (DA, fig. 4B) [0048] surrounding (see fig. 2) the non-display area (PA); 	forming a barrier layer (15, fig. 4A and 9A) [0074] on the substrate (13) and forming a pixel circuit (TR, fig. 4B and 9F) [0082] on the barrier layer (15), wherein an orthographic projection of the pixel circuit (TR) on the substrate (13) and an
orthographic projection of the non-display area (PA) on the substrate (13) do not overlap (see fig. 4); 	patterning the barrier layer (15, fig. 4B and 9G) [0153] in the non-display area (PA) to form at least one via hole (MH, fig. 4B and H1, fig. 9G) penetrating the barrier layer (15); 	patterning the substrate (13) by using the barrier layer (15) as a mask in the non-display area (PA) to form a groove (G, examiner’s fig. 1 and H2, 9H); wherein the groove (G) is in a position corresponding (overlapping) to the via hole (MH) on the substrate (13), an opening width (WG, examiner’s fig. 1) of a side of the groove (G) close to the barrier layer (15) larger than a width (WMH, examiner’s fig. 1) of the via hole (MH), and the groove (G) and the barrier layer (15) form an undercut structure (US, examiner’s fig. 1); 	forming a light emitting layer (EL+OL, fig. 4B and 9J) [0089] on the pixel circuit (TR), wherein the light emitting layer (EL+OL) is disconnected (see OL portion of EL+OL disconnected at side of MH, fig. 54B and 9K) at a side wall of the undercut structure (US); and
 	forming a thin film encapsulation layer (TE, fig. 4B and 9L) [0087] covering the light emitting layer (EL+OL) and the side wall of the undercut structure (US) on the light emitting layer (EL+OL);
 	wherein a position of an opening of the undercut structure (US) is configured to be cut to form a camera area (MH, module hole to fit an electronic module 300 (fig.5, [0045]) wherein the module is a camera [0060],[0067]), and an edge of camera area falls into the undercut structure (US) (Jeong et al., fig 2, 4A-4B and 9A-9M). 	The combination of the emission layer (EL) and the charge control layer (OL) is considered as the light emitting layer because it is well-known in the art that light emitting layers comprise other functional layers, other than the emission layer, such as the electron and hole injection/transport layers which are charge control layers. 	Regarding claim 10, Jeong teaches the method according to claim 1, wherein an inorganic insulating layer (buffer 15 of the transistor, fig. 4A) [0074] in the pixel circuit (TR) is reused as the barrier layer (15) (Jeong et al., fig. 4A).
 	Regarding claim 11, Jeong teaches the method according to claim 1, wherein a material of the barrier layer (12) is a silicon nitride material or a silicon oxide material  [0078] (Jeong et al., fig. 4B, [0078]).
 	Regarding claim 12, Jeong teaches an organic light-emitting display panel (100, fig. 2 and 4A-4B) [0045], comprising:
 	a substrate (13, fig. 4B) [0079], wherein the substrate (13) comprises a non-display area (PA, fig. 4B) [0048] and a display area (DA, fig. 4B) [0048] surrounding (see fig. 2) the non-display area (PA); 	a barrier layer (12, fig. 4A) [0074], wherein the barrier layer (12) is arranged on the substrate (13), and the non-display area (PA) comprises at least one via hole (MH, fig. 4B), wherein a position, corresponding (overlapping) to the via hole (MH), of the substrate (13) comprises a groove (G, examiner’s fig. 1 and 4B), and the groove (G) and the barrier layer (12) form an undercut structure (US, examiner’s fig. 1);
 	a pixel circuit (TR, fig. 4B) [0082], wherein an orthographic projection of the pixel circuit (TR) on the substrate (13) and an orthographic projection of the non-display area (PA) on the substrate (13) do not overlap (fig. 4A); 	a light emitting layer (EL+OL, fig. 4B and 9J) [0089], wherein the light emitting layer (EL+OL) is arranged on a (top) side, facing away
from the substrate (13), of the pixel circuit (TR), and the light emitting layer (EL+OL) is disconnected (see OL portion of EL+OL disconnected at side of MH, fig. 4B)at a side wall of the undercut structure (US); and
 	a thin film encapsulation layer (TE, fig. 4B and 9L) [0087], wherein the thin film encapsulation layer (TE) covers the light emitting layer (EL+OL) and the side wall of the undercut structure (US); 	wherein a position of an opening of the undercut structure (US) is configured to be cut to form a camera area (MH, module hole to fit an electronic module 300 (fig.5, [0045]) wherein the module is a camera [0060],[0067]), and an edge of camera area falls into the undercut structure (US) (Jeong et al., fig 2, 4A-4B and 9A-9M). 	The combination of the emission layer (EL) and the charge control layer (OL) is considered as the light emitting layer because it is well-known in the art that light emitting layers comprise other functional layers, other than the emission layer, such as the electron and hole injection/transport layers which are charge control layers.
 	Regarding claim 15, Jeong teaches the organic light-emitting display panel according to claim 12, wherein the thin film encapsulation layer (TE) comprises at least one organic layer (33, fig. 9L) [0095] and at least one inorganic layer (32 and 34, fig. 9L) [0095] which are alternately stacked (Jeong et al., fig. 9L, [0095]).
 	Regarding claim 16, Jeong teaches a display device (ED, fig. 1) [0039], comprising the organic light-emitting display panel (100, fig. 2) according to claim 12 (Jeong et al., fig. 1-2)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 2, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. US PGPub. 2019/0288047. 	Regarding claim 2, Jeong teaches the method according to claim 1, wherein said forming the pixel circuit (TR) on the substrate (13) comprises: forming a plurality of films (21, 22, CE, SL, IE, OE, fig. 9D) of the pixel circuit (TR) on the substrate (13), and sequentially patterning (fig. 9D-9H) the plurality of films, wherein the plurality of films comprise a conductive layer ([0083] electrode layers IE, OE, CE are made of conductive material CLL [0149]), a semiconductor layer (SL, fig. 9H) [0083] and an insulating layer (21, 22, fig. 9H) [0082]; wherein in the non-display area, the metal layer is removed in an exposure process (fig. 9F, [0152]) (Jeong et al., fig. 9D-9H). 	But Jeong does not teach wherein the conductive layer (CLL)/electrode layers IE, OE, CE are made of metal or metal layers.
 	However, since Jeong mentions that the electrode layers IE, OE, CE are made of conductive material CLL [0149], at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple material substitution of the conductive layers by using metal layers are the conductive layers because metals are very well-known in the art to have excellent electrical conductivity.
 	Regarding claims 7 and 13, Jeong teaches the method according to claim 1 and an organic light emitting display panel of claim 12, wherein in a direction perpendicular to the barrier layer (12), a thickness (GT, examiner’s fig. 1) of the groove (G) ranges from 2um to 5um, or the thickness of the groove (G) ranges from 20% to 80% of a thickness (ST, examiner’s fig. 1) of the substrate (13). 	But Jeong teaches, as seen in examiner’s Fig. 1, that the thickness (GT) of the groove (G) is less than 100% of the thickness (ST) of the substrate (13) due to the thicknesses of the first (32) and second (34) inorganic layers within the groove. 	Therefore, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use the thickness of the groove in the range as claimed, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed thickness of the groove or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
 	Claims 8 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. US PGPub. 2019/0288047 as applied to claim 1 above, and further in view of Choi et al., US PGPub. 2021/0234122 of record.
 	Regarding claims 8 and 14, Jeong does not teach the method according to claim 1 and an organic light emitting display panel of claim 12, wherein in a direction parallel to the barrier layer (12), a width of side (groove area, examiner’s fig. 1) erosion of a side, near the pixel circuit (TR), of the undercut structure (US) ranges from 0.3µm to 3 µm. 	However, Choi discloses a method for preparing an organic light-emitting display panel and an organic light-emitting display panel comprising an undercut structure (at least one of Fig. 7: G1-G3, paragraph [0092]), wherein a top end of the undercut structure (at least one of G1-G3) near the pixel circuit has a width (Fig. 7: W4-W6, paragraphs [0122]-[0124]) from 0.3µm to 3µm greater (approximately equal to Fig. 8A: d11-d13, paragraphs [0122]-[0124]) than a width of a bottom end of the draw-in structure (at least one of G1-G3).
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “top end of the undercut structure near the pixel circuit has a width from 0.3m to 3m greater than a width of a bottom end of the undercut structure away from the pixel circuit” teachings of Choi to the method and device of Jeong because Choi discloses that a groove having the claimed dimensions is suitable for grooves formed surrounding a component such as a camera in a non-display area of the display device.  	Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the widths of the undercut structure in order to optimize the functionality of the device, so as to arrive at the limitations of claims 8 and 14. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed widths of the undercut structure or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Response to Arguments
 	Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on the same combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892